JUDGMENT ORDER
MICHAEL A. CHAGARES, Circuit Judge.
On September 15, 2011, the District Court granted summary judgment in favor of the defendants on all of Arlene Miller’s claims related to her attempt to seek long-term disability benefits under her former employer’s disability insurance plan. We have carefully considered the Magistrate Judge’s excellent opinion, which we believe fully and accurately addresses the issues raised by Miller and therefore requires no further elucidation from this Court.
Accordingly, it is hereby ORDERED and ADJUDGED by the Court that the judgment of the District Court dated September 15, 2011, is hereby affirmed. All of the above in accordance with the opinion of this Court. No costs shall be taxed.